UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                      WOLFE, SALUSSOLIA, and ALDYKIEWICZ
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Staff Sergeant ALEXIS S. PERRY
                          United States Army, Appellant

                                  ARMY 20170043

                        Seventh Army Training Command
                           Joseph Keeler, Military Judge
                   Colonel Eugene Y. Kim, Staff Judge Advocate

For Appellant: Major Todd W. Simpson, JA; Captain Heather M. Martin, JA (on
brief).

For Appellee: Lieutenant Colonel Eric K. Stafford, JA; Major Hannah E. Kaufman,
JA; Captain Jessika M. Newsome, JA (on brief).

                                 21 December 2018

                              ---------------------------------
                              SUMMARY DISPOSITION
                              ---------------------------------

Per Curiam:

       A general court-martial composed of officer and enlisted members convicted
appellant, contrary to his pleas, of one specification of dereliction of duty, two
specifications of false official statement, and one specification of larceny, in
violation of Articles 92, 107, and 121, Uniform Code of Military Justice, 10 U.S.C.
§§ 892, 907, 921 (2012) [UCMJ]. The panel sentenced appellant to a bad-conduct
discharge, confinement for sixty days and reduction to the grade of E-1. The
convening authority approved the sentence as adjudged.

      Appellant’s case is now before us for review pursuant to Article 66, UCMJ.
Appellant raised two assignments of error, one of which merits discussion and relief.
Appellant also personally raised matters pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982). We have reviewed these matters and they do not merit
discussion or relief.
PERRY—ARMY 20170043

                                    DISCUSSION

       The government charged appellant with making a false official statement on
12 June 2014, a violation of Article 107, UCMJ, for listing Alexandra Perry as his
wife on block 12 of Dept. Of Def., Form 1352-2, Travel Voucher or Subvoucher,
(May 2011), when appellant had been divorced from her. Appellent asserts that the
evidence relied upon by the government is insufficient because the words on the
travel voucher listing her as his wife had a line drawn through them indicating they
were deleted:




Reviewing the available evidence, to include our assessment of the handwriting in
the margin explaining the basis for the strikethrough and the common knowledge of
how Army travel vouchers are processed in the course of a permanent change of
station, we adopt the analysis in appellant’s brief that the evidence is factually and
legaly insufficient to sustain a conviction.

      First, we find as fact that appellant lined through any claim that he was
married on this form prior to submitting the form. As appellant’s statement that he
was married was not an “official statement” until he submitted the form to the Army,
appellant did not make an official statement claiming that Ms. Perry was his wife.
Second, we find by striking though the claim that Ms. Perry was his wife, appellant
did not have the intent to decieve.

                                   CONCLUSION

      Accordingly, the finding of guilty of Specification 4 of Charge I is set aside
and dismissed. The remaining findings of guilty are AFFIRMED.

       Reassessing the sentence on the basis of the errors noted, the entire record,
and in accordance with the principles of United States v. Winckelmann, 73 M.J. 11,
15-16 (C.A.A.F. 2013) and United States v. Sales, 22 M.J. 305, 307-08 (C.M.A.
1986), the sentence is AFFIRMED. All rights, privileges, and property, of which
appellant has been deprived by virtue of that portion of the findings set aside by this
decision, are ordered restored.



                                           2
PERRY—ARMY 20170043

                      FOR THE
                          THECOURT:
                              COURT:



                      JOHN P. TAITT
                      JOHN   P. TAITT
                      Acting Clerk of Court




                      3